Citation Nr: 1133633	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-17 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than December 12, 1996, for the grant of service connection for organic brain syndrome.  

2.  Prior to October 23, 2008, entitlement to an initial increased rating in excess of 10 percent for organic brain syndrome.  

3.  Since October 23, 2008, entitlement to an initial increased rating in excess of 40 percent for organic brain syndrome.  

4.  Entitlement to a total disability rating for individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from September 1966 to August 1969.  

These issues come before the Board of Veterans' Appeals (Board) on appeal from two rating actions of the Department of Veterans Affairs Regional Office (RO) in Cleveland, Ohio.  In June 2006, the RO granted a claim for service connection for organic brain syndrome; the rating of 10 percent was assigned and the effective date was December 12, 1996 (the date of the claim, according to the RO).  In July 2006, the Veteran filed a notice of disagreement as to the initial rating assigned and the effective date of the rating.  Also in July 2006, the Veteran filed a claim for TDIU.  In January 2008, the RO denied the claim for TDIU.  The Veteran filed a notice of disagreement for the TDIU claim in January 2009.  In August 2010, the RO awarded an increased rating for the service connected organic brain syndrome at 40 percent disabling, effective October 23, 2008 (the date of the regulatory change regarding 38 C.F.R. § 4.124a, DC 8045).  

In May 2011, the Veteran testified before the undersigned at a Board hearing.  A transcript of the hearing has been associated with the file.  

The issues of entitlement to an initial increased rating for organic brain syndrome and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  
FINDING OF FACT

The grant of service connection for organic brain syndrome stems from a pending claim received on September 29, 1987.  


CONCLUSION OF LAW

The criteria for an effective date of September 29, 1987, for the grant of service connection for organic brain syndrome are met.  38 U.S.C.A. §§ 5104, 5107, 5110, 7105 (West 2002 and Supp. 2010); 38 C.F.R. § 3.400 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits, VA is ordinarily required to notify the claimant and his/her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010).  Proper Veteran's Claims Assistance Act (VCAA) notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim, that VA will seek to provide, and that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1) (2010).  

The Veteran's earlier effective date claim arises from his disagreement with the assignment of an effective date following the grant of service connection for organic brain syndrome in a June 2006 RO rating decision.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  All proper development has been completed.  

The effective date of an award is generally the date of receipt of a claim (or informal claim where appropriate), or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2010) (emphasis added).  More specifically, the effective date of an award of disability compensation for direct service connection is the day following separation from active service or the date entitlement arose, if the claim was received within one year after separation from service; otherwise, it is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2010).  

Generally, a rating decision does not become final and binding until written notification of the decision is issued to the claimant.  See 38 U.S.C.A. § 5104(a) (West 2002); 38 C.F.R. §§ 3.103(f), 3.104(a), 3.160(d), 19.25 (2010).  See also Best v. Brown, 10 Vet. App. 322, 325 (1997) (for a VA decision to become final and binding on a Veteran, he or she must first receive written notification of the decision); Tablazon v. Brown, 8 Vet. App. 359, 361 (1995), citing Hauck v. Brown, 6 Vet. App. 518 (1994) (where an appellant never received notification of a decision denying his or her claim, then the usual one-year limit for timely appealing the decision does not begin to accrue ("run"); instead it is tolled ("stopped")).  The written notification also must explain the reasons and bases for the decision and apprise the Veteran of his or her procedural and appellate rights, in the event he or she disagrees with the decision and elects to appeal.  

The effective date upon receipt of new and material evidence after a final disallowance will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2) (2010).  For cases where a veteran seeks to reopen a claim for entitlement to an earlier effective date under 38 C.F.R. § 3.156, even assuming the presence of new and material evidence, reopening of a claim for entitlement to an earlier effective date cannot result in the actual assignment of an earlier effective date, because an award granted on a reopened claim may not be made effective prior to the date of the reopened claim.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(q)(2) (2010); Leonard v. Principi, 405 F.3d 1333 (Fed. Cir. 2005); Lapier v. Brown, 5 Vet. App. 215 (1993).  

A pending claim is an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c).  A claim may remain pending in the adjudication process, even for years, if VA fails to act on it.  Norris v. West, 12 Vet. App. 413 (1999).  

The Veteran contends in a July 2006 notice of disagreement that the effective date of his claim should be September 1987.  The Veteran said he was never informed of the September 1988 rating decision and his claim has been pending since he initially filed it.  Also, the Veteran asserted that in February 1999 the Board reopened the claim and determined that the September 1988 RO decision was not final.  This argument was repeated at the May 2011 Board hearing and in the supplemental brief from the same month.  Also at the hearing, the Veteran said all of his symptoms have been going on since 1987.  (Transcript, p 7.)  

On September 29, 1987, VA received a claim from the Veteran for "loss of balance," which he said was the result of accident which occurred before service, but was aggravated while in service.  The Veteran stated that in 1957 he suffered a fractured skull in a fall.  In January 1988, the RO denied the claim for head injury residuals (claimed as loss of balance) and a left ankle injury.  There is no evidence in the file the Veteran received notice of this decision.  

The Veteran's congressman inquired about his claim, and in February 1988, the RO sent an explanatory letter to the congressman and the Veteran's representative stating that the Veteran's claims had been denied, including his claim for service connection for the residuals of a head injury.  That same month, the Veteran filed a notice of disagreement to the January 1988 RO decision, but as to the denial of the left ankle and nonservice-connected pension only.  In his March 1988 appeal to the January 1988 RO, he said he had periodic dizziness, loss of balance, vision problems, and leg problems due to numbness and circulation.  He claimed these disabilities were the result of a head injury and fractured skull which occurred in December 1958; the disabilities were worsening with age.  

In September 1988, the RO again denied a claim for organic brain syndrome secondary to a head injury.  There was no notice letter accompanying the rating.  However, an October 1988 supplemental statement of the case (SSOC) regarding a pending appeal for a claim for service connection for the left ankle and nonservice-connected pension did mention that the claim for service connection for organic brain syndrome was denied.  

In July 1993, the Veteran sent the following statement to the RO: "I request that my claim be reopened and examined and that I be awarded S/C disability for a mental condition that started with my active duty service."  The RO construed the statements as a reopened claim for organic brain syndrome.  In September 1993, the RO sent the Veteran a letter administratively denying his claim of new and material evidence for organic brain syndrome.  In an October 1993 notice of disagreement, the Veteran stated that since the denial of his "SC claim" there had been neurological findings that proved he had organic brain syndrome.  The Veteran said in his letter: "Please consider this a notice of disagreement."  In the meantime, the Veteran was pursuing his opposition to the severance of his nonservice-connected pension.  

In March 1995, the Veteran's representative wrote requesting that the RO issue a statement of the case for the new and material evidence claim for organic brain syndrome, citing the October 1993 notice of disagreement.  In response, the RO sent a notice in April, acknowledging that it failed to respond to the October 1993 notice of disagreement.  The notice said the Veteran's claim for service connection for organic brain syndrome was denied in October 1988 and he was notified on October 7, 1988 (the date of the SSOC mentioned above.)  The RO told the Veteran that his only option was to submit new and material evidence since the 1988 RO decision (it doesn't say which one) was now final.  

On December 12, 1996, the Veteran wrote that he did not remember ever filing a claim for organic brain syndrome.  He wished to start a new claim or reopened claim.  He described his history and his symptoms and enclosed copies of personnel records.  The same month, the RO responded with a letter stating that the new and material evidence claim for organic brain syndrome was received on December 17, 1996.  In June 1997, the RO again administratively denied the claim for new and material evidence for organic brain syndrome.  The Veteran filed a June 1997 notice of disagreement with the June 1997 decision.  In a December 1997 statement, he asserted that VA never denied a claim for service connection for organic brain syndrome before.  

In a February 1999 decision, the Board styled the issue as "service connection for organic brain syndrome.  This decision includes a finding of fact that RO failed to advise the Veteran of his right to appeal the September 1988 denial for SC organic brain syndrome and a conclusion of law that the September 1988 decision was not final.  While the Board does not specifically find that the January 1988 decision is not final; this can be inferred by its determination that the issue be considered on a de novo basis.  From this point on, the claim of service connection for organic brain syndrome was considered on its merits.  

The Board denied the claim in February 2000 and again in September 2001.  The Court of Appeals for Veterans Claims (Court) vacated these decisions (see December 2000 and March 2003 Orders).  The Board remanded the claim twice; first in October 2003 and again in January 2005.  

In June 2006, the RO granted the claim for service connection for organic brain syndrome at 10 percent, effective December 12, 1996 (date of the claim) under 38 C.F.R. § 4.124a, DC 8045.  

The Board finds that entitlement to an effective date of September 29, 1987 is warranted.  This is the date of the initial claim of service connection for "loss of balance," which was adjudicated as service connection for organic brain syndrome.  Simply stated, the Board decision of February 1999 has already determined that the 1988 rating determinations are not final.  While subsequent Board decisions were vacated, this Board decision stands and is final.  See 38 U.S.C.A. § 7104 (West 1991).  It follows that the September 1987 claim was still pending when service connection was eventually granted.  The RO based the grant of service connection on the fact that disability increased in severity in service, and determined the effective date should be the date of receipt of the claim.  It follows that the proper effective date is September 29, 1987.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  



ORDER

Entitlement to an effective date of September 29, 1987, for the grant of service connection for organic brain syndrome is allowed.  


REMAND

Throughout the claims file there are references that show the Veteran has filed for Social Security Administration (SSA) benefits.  On remand, the RO should request records from the SSA and associate any obtained records with the file.  A negative reply is requested and should be placed in the file.  

At the May 2011 Board hearing, the Veteran stated that his service-connection organic brain syndrome had gotten a lot worse, especially over the past couple of years.  The file shows his last VA examinations were in 2007.  On remand, the Veteran should receive a new VA examination to evaluate the current nature and severity of his service-connected organic brain syndrome.  If different VA examinations are needed for the symptoms that are determined to be associated with the organic brain syndrome, then those examinations should also be scheduled.  

The examiner should also render an opinion as to whether the Veteran is able to secure or follow a substantially gainful occupation as a result of his service-connected organic brain syndrome.  If the examiner states that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability, but he still fails to meet the percentage standards set forth in 38 C.F.R. § 4.16(a) (2010), submit the case to the Director of Compensation and Pension Service for extraschedular consideration.  

Accordingly, the case is REMANDED for the following action: 

1. First, request records from the SSA and associate any obtained records with the file.  A negative reply is requested and should be placed in the file.  

2. Next, schedule the Veteran for an examination to determine the current nature and severity of his organic brain syndrome.  The claims folder and a copy of this remand must be made available to the examiners in conjunction with the examination.  A notation to the effect that a records review took place should be included in the report.  

The examiner should undertake a comprehensive TBI VA Compensation and Pension examination.  If different VA examinations are needed for symptoms that are determined to be associated with the organic brain syndrome, then those examinations should also be scheduled.  

The examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, the Veteran's service-connected disability (organic brain syndrome and its associated disabling effects) render him unable to secure or follow a substantially gainful occupation.  A complete rationale for any opinion expressed and conclusion reached should be set forth in the report.  

3.  If and only if the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, but he still fails to meet the percentage standards set forth in 38 C.F.R. § 4.16(a) (2010), submit the case to the Director of Compensation and Pension Service for extraschedular consideration.  A full statement of the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all factors having a bearing on the issue must be included.  

4.  Re-adjudicate the claim for an initial increased rating for organic brain syndrome and TDIU.  If the decision remains in any way adverse to the Veteran, provide a supplemental statement of the case (SSOC) to the Veteran and his representative.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


